              CASE 0:20-cr-00181-PJS-BRT Doc. 86 Filed 11/04/20 Page 1 of 1
                                                OFFICE OF THE
*KATHERIAN D. ROE                                                                        JAMES BECKER
 Federal Defender                      FEDERAL DEFENDER                               *SHANNON ELKINS
                                             District of Minnesota                            LISA LOPEZ
*MANNY ATWAL                                                                                  KEALA EDE
 First Assistant Defender                    107 U.S. Courthouse                        DOUGLAS MICKO
                                            300 South Fourth Street                         ROB MEYERS
*DOUGLAS OLSON                                                                           ERIC RIENSCHE
 Senior Litigator
                                            Minneapolis, MN 55415                    *ANDREW MOHRING
                                             Phone: 612-664-5858                       SARAH WEINMAN
CHAD M. SPAHN                                 Fax: 612-664-5850                         Assistant Defenders
Senior Investigator
                                                                        *MSBA Certified Criminal Law Specialist


November 4, 2020

VIA CM/ECF

Honorable Becky R. Thorson
United States Magistrate Judge
646 Federal Building & U.S. Courthouse
316 North Robert Street
St. Paul, MN 55101

           RE:        United States v. Branden Michael Wolfe
                      CR: 20-181 (PJS/BRT)

Dear Judge Thorson:

We are in the process of finalizing the plea agreement and getting a change of plea hearing date
scheduled with Judge Schiltz, so we are requesting that the appearance at next Monday’s
Motions hearing on November 9, 2020 be cancelled. (We filed no motions so there are no
motions to withdraw).

Sincerely,

s/ Douglas Olson

DOUGLAS OLSON
Assistant Federal Defender

DO/sls

cc:        David P. Steinkamp, AUSA
           Harry Jacobs, AUSA
